                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

John C. Bridges, a/k/a Jesus Christ          )
Beelzebub,                                   )       ORDER DENYING MOTION
                                             )       FOR RECONSIDERATION
               Petitioner,                   )
                                             )
       vs.                                   )
                                             )
Leann Bertsch, Director, North Dakota        )
Department of Corrections and                )
Rehabilitation,                              )
                                             )       Case No. 1:18-cv-219
               Respondent.                   )


       On February 27, 2019, the Court issued an order granting the Respondent’s Motion to

Dismiss and denying the Petitioner’s habeas petition with prejudice. On March 22, 2019, the

Petitioner filed a Motion for Reconsideration. He asserts that the Court erred by construing one

of his filings as a supplement to his habeas petition as opposed to a motion to amend it.

       The Court finds no basis for reconsidering its previous order. The Petitioner’s habeas

petition is timed-barred for the reasons articulated in the Court’s order of February 27, 2019. The

Petitioner’s Motion for Reconsideration (Doc. No. 29) is DENIED.

       IT IS SO ORDERED.

       Dated this 30th day of April, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court

 
